Order entered June 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00058-CR

                               EDDIE DAVENPORT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-39882-R

                                            ORDER
       The Court REINSTATES the appeal.

       On May 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

reporter’s record; (3) the trial court appointed the Dallas County Public Defender’s Office to

represent appellant on appeal; (4) Mary Snider is the court reporter who recorded the

proceedings; (5) Ms. Snider’s explanation for the delay in filing the record was the uncertainty

about whether appellant desired to pursue the appeal; and (6) Ms. Snider requested fourteen days

from the June 15, 2015 findings to file the reporter’s record.

       We ORDER court reporter Mary Snider to file the reporter’s record by JULY 13, 2015.
       We DIRECT the Clerk to send copies of this order to Mary Snider, official court

reporter, 265th Judicial District Court, and to counsel for all parties.



                                                       /s/     ADA BROWN
                                                               JUSTICE